COPE, J.
(concurring).
For summary judgment purposes I accept the proposition that the changes in the plaintiff-appellant’s hours and working conditions, and other limitations imposed by the then-mayor, made working conditions so difficult that a reasonable person would resign. The plaintiffs testimony, however, was that the then-mayor wanted to force the plaintiff out of his position so she could give it to her then-boyfriend. This negates the claim under 42 U.S.C. Section 1983 that these actions were undertaken on account of discrimination on the basis of national origin.